             Case 1:20-cv-02107-JEB Document 33 Filed 06/29/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et al.,
                Plaintiffs,

         v.
                                                                       Civil Action No. 20-cv-2107
 JOSEPH R. BIDEN, et al.,
                   Defendants.



                                    JOINT STATUS REPORT

        By Minute Order entered May 28, 2021, the Court ordered that the parties shall submit a

further joint status report by June 30, 2021.

        Accordingly, the parties have conferred and hereby submit the following report:

        1.      The parties have continued to meet and confer regarding whether this case can be

resolved consensually.

        2.      The parties request additional time to continue to pursue these discussions.

        3.      The parties therefore propose that the Court continue to hold this case in abeyance

until the parties file another joint status report on July 30, 2021.




                                                   1
         Case 1:20-cv-02107-JEB Document 33 Filed 06/29/21 Page 2 of 3




June 29, 2021                                    Respectfully submitted,



BRIAN M. BOYNTON                                  /s/ Ian S. Hoffman_______________
Acting Assistant Attorney General                 Ian S. Hoffman (D.C. Bar No. 983419)
                                                  ARNOLD & PORTER
                                                       KAYE SCHOLER LLP
 /s/ August E. Flentje_________________           601 Massachusetts Avenue NW
August E. Flentje (N.Y. Bar No. 2921807)          Washington, DC 20001-3743
Special Counsel to the Assistant Attorney General Telephone: (202) 942-5000
United States Department of Justice               Fax: (202) 942-5999
Civil Division
950 Pennsylvania Ave., NW                         /s/ Marc Charmatz
Washington, D.C. 20530                            Marc Charmatz (admitted pro hac vice)
Tel: (202) 514-3309                               NAD Law and Advocacy Center
Fax: (202) 305-8470                               8630 Fenton Street, Suite 820
E-mail: august.flentje@usdoj.gov                  Silver Spring, MD 20910
                                                  Telephone: (301) 587-1788
                                                  Fax: (301) 587-1791
JENNIFER D. RICKETTS
Branch Director                                   Counsel for Plaintiffs
Federal Programs Branch


CARLOTTA P. WELLS
Assistant Branch Director
Federal Programs Branch


/s/ Amber Richer___________________
AMBER RICHER (CA Bar No. 253918)
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20530
Tel: (202) 514-3489
Email: amber.richer@usdoj.gov

Attorneys for Defendants




                                             2
         Case 1:20-cv-02107-JEB Document 33 Filed 06/29/21 Page 3 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et al.,
                Plaintiffs,

        v.
                                                                   Civil Action No. 20-cv-2107
 JOSEPH R. BIDEN, et al.,
                   Defendants.



                                    [PROPOSED] ORDER

       Upon consideration of the Joint Status Report filed June 29, 2021, it is hereby

ORDERED that the parties shall submit the next joint status report on July 30, 2021.




June _______, 2021                                          ______________________________
                                                            HON. JAMES E. BOASBERG
                                                            United States District Judge




                                                1
